1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT
9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                              EASTERN DIVISION
11

12   RICARDO ROCHA,                                 )   No. ED CV 16-1802-AB (PLA)
                                                    )
13                             Plaintiff,           )   JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   ORRY MARCIANO, et al.,                         )
                                                    )
16                             Defendants.          )
17

18          Pursuant      to     the    Order   Accepting   the   Magistrate   Judge’s   Report   and
19   Recommendation,
20          IT IS ADJUDGED that this action is dismissed without prejudice for failure to prosecute and
21   to follow court orders.
22

23   DATED: September 4, 2019                               ___________________________________
                                                               HONORABLE ANDRÉ BIROTTE, JR.
24
                                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
